Case 1:21-cv-00165-DLC Document 29-50 Filed 02/23/21 Page 1 of 17




              EXHIBIT XX
         Case 1:21-cv-00165-DLC Document 29-50 Filed 02/23/21 Page 2 of 17




 INTERIM GUIDANCE FOR SPORTS AND RECREATION
 DURING THE COVID-19 PUBLIC HEALTH EMERGENCY

When you have read this document, you can affirm at the bottom.
As of January 22, 2021


Purpose

This Interim Guidance for Sports and Recreation during the COVID-19 Public Health Emergency (“Interim
COVID-19 Guidance for Sports and Recreation”) was created to provide owners/operators of sports and
recreation businesses/leagues/organizations and their employees, as well as patrons/players/spectators,
with precautions to help protect against the spread of COVID-19.
This guidance is effective immediately for the statewide permitted outdoor, low-risk
recreational activities, as determined by the Empire State Development Corporation (ESD):
    • tennis;
    • non-motorized boat use and rentals, such as row boats, kayaks, canoes;
    • golf and driving ranges, except miniature (mini) golf, with food and retail services subject to the
       restrictions that are currently in effect within the region;
    • racket games, such as badminton, racquetball;
    • toss/bowl games, such horseshoes, bocce, bean bag toss, croquet;
    • flying disc games, such as disc golf and frisbee;
    • shuffleboard;
    • zip lining;
    • rope courses, including aerial rope courses;
    • batting cages;
    • shooting ranges; and
    • swim classes and swim instruction.

For all other sports and recreational activities described herein, this guidance is effective on
July 6, 2020 in regions that have reached or surpassed Phase 3 of the State’s reopening.
Regions that have not yet reached Phase 3 by July 6, 2020 are limited to only the statewide permitted
outdoor, low-risk recreational activities, as determined by ESD, until such date that the region reaches
Phase 3.

These guidelines apply to non-professional and non-collegiate sports and recreation activities (e.g. youth
sports), inclusive of indoor and outdoor sports and recreation, as well as organized and non-organized
sports and recreation.

These guidelines also apply to outdoor sports and recreational activities conducted by gyms, fitness
centers, training facilities, and other related facilities. However, gyms, fitness centers, and other such
facilities are limited to no more participants than is allowed under the non-essential gathering restriction
that is in effect for their region; and gyms, fitness centers, and other facilities are prohibited from
conducting indoor activities at this time. Additional guidance on gyms and fitness centers is forthcoming
to supplement these guidelines.
        Case 1:21-cv-00165-DLC Document 29-50 Filed 02/23/21 Page 3 of 17



These guidelines do not apply to professional sports training facilities, which are addressed by the New
York State Department of Health’s (DOH) “Interim Guidance for Professional Sports Training Facilities
During the COVID-19 Public Health Emergency”.

These guidelines are minimum requirements only and additional precautions or increased restrictions may
be required by the operator. These guidelines are based on the best-known public health practices at the
time of publication, and the documentation upon which these guidelines are based can and does change
frequently. The Responsible Parties – as defined below – are accountable for adhering to all local, state
and federal requirements relative to sports and recreation activities. The Responsible Parties are also
accountable for staying current with any updates to these requirements, as well as incorporating same
into any sports and recreational activities and/or Site Safety Plan.


Background

On March 7, 2020, Governor Andrew M. Cuomo issued Executive Order 202, declaring a state of
emergency in response to COVID-19. Community transmission of COVID-19 has occurred throughout
New York. To minimize further spread, social distancing of at least six feet must be maintained between
individuals, where possible.

On March 20, 2020, Governor Cuomo issued Executive Order 202.6, directing all non-essential businesses
to close in-office personnel functions. Essential businesses, as defined by ESD guidance, were not subject
to the in-person restriction, but were, however, directed to comply with the guidance and directives for
maintaining a clean and safe work environment issued by the DOH, and were directed to maintain social
distancing measures to the extent possible.

On April 12, 2020, Governor Cuomo issued Executive Order 202.16, directing essential businesses to
provide employees, who are present in the workplace, with a face covering, at no-cost, that must be
used when in direct contact with customers or members of the public during the course of their work.
On April 15, 2020, Governor Cuomo issued Executive Order 202.17, directing that any individual who is
over age two and able to medically tolerate a face-covering must cover their nose and mouth with a
mask or cloth face-covering when in a public place and unable to maintain, or when not maintaining,
social distance. On April 16, 2020, Governor Cuomo issued Executive Order 202.18, directing that
everyone using public or private transportation carriers or other for-hire vehicles, who is over age two
and able to medically tolerate a face covering, must wear a mask or face covering over the nose and
mouth during any such trip. It also directed any operators or drivers of public or private transport to wear
a face covering or mask which covers the nose and mouth while there are any passengers in such a
vehicle. On May 29, 2020, Governor Cuomo issued Executive Order 202.34, authorizing business
operators/owners with the discretion to deny admittance to individuals who fail to comply with the face
covering or mask requirements.

On April 26, 2020, Governor Cuomo announced a phased approach to reopen industries and businesses
in New York in phases based upon a data-driven, regional analysis. On May 4, 2020, the
Governor provided that the regional analysis would consider several public health factors, including new
COVID-19 infections, as well as health care system, diagnostic testing, and contact tracing capacity. On
May 11, 2020, Governor Cuomo announced that the first phase of reopening would begin on May 15,
2020 in several regions of New York, based upon available regional metrics and indicators. On May 29,
2020, Governor Cuomo announced that the second phase of reopening would begin in several regions of
New York. On June 11, Governor Cuomo announced that the third phase of reopening would begin on
June 12 in several regions of New York.

In addition to the following standards, businesses must continue to comply with the guidance and
directives for maintaining clean and safe work environments issued by DOH and ESD.




                                                                                                             2
        Case 1:21-cv-00165-DLC Document 29-50 Filed 02/23/21 Page 4 of 17



Please note that where guidance in this document differs from other guidance documents issued by New
York State, the more recent guidance shall apply.


Standards for Responsible Sports and Recreation Activities in New York State

No sports and recreation activity can occur without meeting the following minimum State standards, as
well as applicable federal requirements, including but not limited to such minimum standards of the
Americans with Disabilities Act (ADA), Centers for Disease Control and Prevention (CDC), Environmental
Protection Agency (EPA), and United States Department of Labor’s Occupational Safety and Health
Administration (OSHA).

The State standards contained within this guidance apply to all sports and recreation activities in
operation during the COVID-19 public health emergency until rescinded or amended by the State. For
organized sports and recreation, the owner/operator of the sports and recreation
business/league/organization, or another party as may be designated by the operator (in either case,
"the Responsible Parties"), shall be responsible for meeting these standards. For non-organized sports
and recreation, individuals should follow these guidelines, where it applies to their activities.

The following guidance is organized around three distinct categories: people, places, and processes.


I. PEOPLE

A. Sports Classification

•   The ability to participate in sports and recreation activities is determined by a combination of the risk
    for COVID-19 transmission (1) inherent in the sport or recreation activity itself and (2) associated
    with the “type of play” (e.g. individual practice vs. game).
    o   Sports and recreation activities are categorized as “lower risk,” “moderate risk,” and “higher risk.”
        ▪   Lower risk sports and recreation activities are characterized by:
            •   Greatest ability to maintain physical distance and/or be performed individually;
            •   Greatest ability to (1) avoid touching of shared equipment, (2) clean and disinfect any
                equipment between uses by different individuals, or (3) not use shared equipment at all;
                and
            •   Examples of lower risk sports and recreation activities include:
                o   individual running,
                o   batting cages,
                o   hunting/shooting/archery,
                o   golf,
                o   mini-golf,
                o   non-motorized boating, such as row boats, kayaks, canoes,
                o   singles tennis,
                o   rock climbing,
                o   individual swimming,
                o   individual crew,
                o   cross country running,
                o   horse events and competition,
                o   toss/bowl games, such as horseshoes, bocce, bean bag toss,
                o   flying disc games, such as disc golf, frisbee,




                                                                                                                3
Case 1:21-cv-00165-DLC Document 29-50 Filed 02/23/21 Page 5 of 17



        o   rope courses, and
        o   other sports and recreation activities with similar abilities to maintain physical
            distance and/or limit exposure to shared equipment prior to such equipment being
            cleaned and disinfected.
▪   Moderate risk sports and recreation activities are characterized by:
    •   Limited ability to maintain physical distance and/or be done individually;
    •   Limited ability to: (1) avoid touching of shared equipment, (2) clean and disinfect
        equipment between uses by different individuals, or (3) not use shared equipment at all;
        and
    •   Examples of moderate risk sports and recreation activities include:
        o   baseball,
        o   softball,
        o   doubles tennis,
        o   racket games, such as badminton, racquetball,
        o   water polo,
        o   gymnastics,
        o   field hockey,
        o   non-contact lacrosse,
        o   flag football,
        o   swimming relays,
        o   soccer,
        o   crew with two or more rowers in shell,
        o   rafting,
        o   BMX bike racing,
        o   paintball, and
        o   other sports and recreation activities with similar abilities to maintain physical
            distance and/or limit exposure to shared equipment prior to such equipment being
            cleaned and disinfected.
▪   Higher risk sports and recreation activities are characterized by:
    •   Least ability to maintain physical distance and/or be done individually;
    •   Least ability to: (1) avoid touching of shared equipment, (2) clean and disinfect
        equipment between uses by different individuals, or (3) not use shared equipment at all;
        and
    •   Examples of higher risk sports activities include:
        o   football,
        o   wrestling,
        o   ice hockey,
        o   rugby,
        o   basketball,
        o   contact lacrosse,
        o   volleyball,
        o   martial arts,
        o   competitive cheer & group dance, and
        o   other sports and recreation activities with similar abilities to maintain physical
            distance and/or limit exposure to shared equipment prior to such equipment being
            cleaned and disinfected.




                                                                                                   4
        Case 1:21-cv-00165-DLC Document 29-50 Filed 02/23/21 Page 6 of 17



    o   The “type of play” risk can be generally defined by the following spectrum from least to greatest
        risk:
        ▪   Individual or distanced group training or activities (e.g. basketball shooting drills, golf, rock
            climbing),
        ▪   Organized no/low-contact group training (e.g. sport camps and clinics),
        ▪   Competitive team practices,
        ▪   Games, meets, matches, scrimmages (e.g. organized leagues, pickup sports), and
        ▪   Competitive tournaments of multiple games, meets, matches, or scrimmages requiring travel.
•   Effective immediately and in accordance with this guidance, the abovementioned permitted statewide
    outdoor, low-risk recreational activities, as previously determined, may partake in all types of play.
•   Effective July 6, 2020 in regions that have reached or surpassed Phase 3 of the State’s reopening and
    in accordance with this guidance, participants in lower and moderate risk sports and recreation
    activities may partake in all types of play.
•   Effective February 1, 2021, participants in higher risk sports and recreation activities may partake in
    individual or distanced group training and organized no/low-contact group training and, further, may
    partake in other types of play, including competitions and tournaments, only as permitted by the
    respective local health authorities (i.e., county health departments).
    o   Local health authorities should consider the following factors in authorizing or continuing to
        prohibit higher risk sports and recreational activities as, in many areas, these factors may weigh
        against permitting such activities:
        ▪   whether there has been a more-transmissible variant of COVID-19 identified in the area,
        ▪   local rates of COVID-19 transmission or rate of positivity, and
        ▪   local ability to monitor and enforce compliance.
•   For all lower, moderate, and higher risk sports, travel for practice or play is prohibited outside of the
    region or contiguous counties/regions. Interstate travel for practice or play is strongly discouraged
    and, if undertaken, must strictly adhere to the requirements of the State's travel advisory.
    o   Travel for practice or play to, or from, any area within New York that has been designated as a
        red or orange zone may only be permitted following consultation with the respective state or
        local health authorities with consideration of the abovementioned factors. Travel for practice or
        play to, or from, any area within New York that has been designated as a yellow zone is
        permitted so long as it adheres to all applicable DOH guidance.


B. Physical Distancing

•   Responsible Parties must ensure that for any indoor sport or recreational activity, capacity is limited
    to no more than 50% of the maximum occupancy for a particular area as set by the certificate of
    occupancy, inclusive of employees and patrons/players/spectators.
    o   Responsible Parties must limit spectators to no more than two spectators per player.

•   Responsible Parties must ensure a distance of at least six feet is maintained among individuals at all
    times, whether indoor or outdoor, unless safety or the core activity (e.g. practicing, playing) requires
    a shorter distance. If a shorter distance is required, individuals must wear acceptable face coverings,
    unless players are unable to tolerate a face covering for the physical activity (e.g. practicing,




                                                                                                                5
        Case 1:21-cv-00165-DLC Document 29-50 Filed 02/23/21 Page 7 of 17



    playing); provided, however, that coaches, trainers, and other individuals who are not directly
    engaged in physical activity are required to wear a face covering.

    o   Acceptable face coverings for COVID-19 include but are not limited to cloth-based face coverings
        and disposable masks that cover both the mouth and nose.

•   Responsible Parties must ensure that employees at check-in or appointment desks maintain six feet
    from other employees and patrons/players/spectators, unless there is a physical barrier between the
    employee and other individual(s). Any time employees interact with patrons/players/spectators (e.g.
    operating appointment desks), they must wear acceptable face coverings.
    o   If used, physical barriers should be put in place in accordance with OSHA guidelines.
    o   Physical barrier options may include: strip curtains, plexiglass or similar materials, or other
        impermeable dividers or partitions.

•   Responsible Parties should implement touchless payment options or pay ahead or reserve options to
    be used by patrons/players, when available. Responsible Parties should minimize handling cash,
    credit cards, reward cards, and mobile devices, where possible.

•   Responsible Parties should modify layouts so that individuals are at least six feet apart in all
    directions, to the greatest extent possible, particularly during field exercises, drills, and other practice
    activities.
    o   Responsible Parties must ensure that employees use face coverings when interacting with
        patrons/players/spectators, regardless of physical distance.
    o   Responsible Parties must reserve adequate space for employees and patrons/players/spectators
        to move within the facility or area, considering appropriate social distancing; this may include but
        is not limited to creating one-way lines, rearranging traffic flow, or otherwise using alternating
        cash registers/appointment desks.

•   Responsible Parties should prohibit the use of small spaces (e.g. behind cash registers, equipment
    checkout areas) by more than one individual at a time, unless all individuals in such space at the
    same time are wearing acceptable face coverings. However, even with face coverings in use,
    occupancy must not exceed 50% of the maximum capacity of the space or vehicle, unless it is
    designed for use by a single occupant.

•   Responsible Parties must post signage and distance markers denoting spaces of six feet in all
    commonly used areas indoors for employees and any areas in which lines are commonly formed or
    people may congregate (e.g. clock in/out stations, health screening stations, break rooms, equipment
    checkout areas, cash register areas, locker rooms, etc.).

•   Responsible Parties must post signs throughout the site, consistent with DOH COVID-19 signage.
    Responsible Parties can develop their own customized signage specific to a workplace or setting,
    provided that such signage is consistent with the Department’s signage. Signage should be used to
    remind individuals to:
    o   Cover their nose and mouth with a face covering.
    o   Properly store and, when necessary, discard personal protective equipment (PPE).
    o   Adhere to physical distancing instructions.
    o   Report symptoms of or exposure to COVID-19, and how they should do so.
    o   Follow hand hygiene and cleaning and disinfection guidelines.




                                                                                                                   6
        Case 1:21-cv-00165-DLC Document 29-50 Filed 02/23/21 Page 8 of 17



    o   Follow appropriate respiratory hygiene and cough etiquette.
    o   Remain home if not feeling well.

•   For spectators, the following additional safety measures apply:
    o   For sports events (e.g. games), Responsible Parties must limit spectators to two spectators per
        player.
    o   Responsible Parties must ensure spectators maintain six feet of physical distance between
        individuals and/or family/household units at all times and all spectators must wear face coverings
        when they are in common areas and situations where six feet of distancing is not able to be
        maintained, so long as they are over the age of two and medically able to tolerate such covering.
        ▪   Responsible Parties may facilitate appropriate distancing through the use of markings on the
            ground or seating areas, and other signage.
    o   Responsible Parties must ensure that, among all spectators, no individual group exceeds the
        gathering limit that is currently in place for the region.
        ▪   Responsible Parties may facilitate appropriate gathering size through the use of signage
            and/or staff to ensure groups are aware of and adhere to guidelines.


C. Gatherings in Enclosed Spaces

•   Responsible Parties should limit in-person employee gatherings (e.g. employee meetings, stock
    rooms) to the extent possible and use other methods such as video or teleconferencing whenever
    possible, per CDC guidance “Interim Guidance for Businesses and Employers to Plan and Respond to
    Coronavirus Disease 2019 (COVID-19)”. Responsible Parties should hold in-person employee
    meetings in open, well-ventilated spaces and ensure that individuals maintain six feet of social
    distance between one another (e.g. if there are chairs, leave space between chairs, have employees
    sit in alternating chairs) or wear appropriate face coverings.

•   Responsible Parties must put in place practices for adequate social distancing in small areas, such as
    restrooms and breakrooms, and should develop signage and systems (e.g. flagging when occupied)
    to restrict occupancy when social distancing cannot be maintained in such areas.

•   Responsible Parties should stagger schedules for employees to observe social distancing (i.e., six feet
    of space) for any gathering (e.g. coffee breaks, meals, and shift starts/stops).

•   Responsible Parties should consider staggering the schedule for patrons/players and/or teams to
    utilize facilities.


D. On-Site Activity
•   For sports and recreation activities that may involve group interaction:
    o   Responsible Parties are encouraged to use remote check-in (by Internet or telephone) where
        applicable (e.g., reserve courts, tee times).
    o   Responsible Parties should discourage sharing of equipment among patrons/players, unless it is
        able to be cleaned and disinfected between use.
    o   Responsible Parties should discourage employees and patrons/players/spectators from hand-to-
        hand contact, unless it is part of the sport or recreational activity (e.g., handshakes, high-fives,
        fist bumps, hugs).




                                                                                                               7
        Case 1:21-cv-00165-DLC Document 29-50 Filed 02/23/21 Page 9 of 17



        ▪   Consult the CDC’s “Considerations for Youth Sports” guidance.
•   For bowling centers and alleys, Responsible Parties must follow these additional public health and
    safety measures:
    o   Restrict facility capacity to no more than 50% of the maximum occupancy for a particular area as
        set by the certificate of occupancy, inclusive of employees and patrons/players;
    o   Require face coverings at all times for patrons/players;
    o   Strictly enforce social distancing of at least six feet between parties of patrons/players, including
        during play by closing adjacent bowling lanes or enacting appropriate physical barriers between
        lanes;
    o   Ensure patrons/players interact only with their party at their assigned lane (i.e., no comingling of
        parties);
    o   Rigorously clean and disinfect any rented or shared equipment (e.g., bowling balls, bowling
        shoes) between each patron’s/player’s or party’s use;
    o   Limit the number of patrons/players to any event at the facility to no more than the current social
        gathering restrictions that are in effect for the region as a part of the State’s phased reopening
        (i.e., 50 or fewer people in Phase 4 regions, as of August 15, 2020); and
    o   Adhere to DOH’s “Interim Guidance for Food Services during the COVID-19 Public Health
        Emergency” and all other applicable state-issued guidance (e.g., State Liquor Authority) for food
        and beverage service on the premise of the facility; provided, however, that indoor food and
        beverage service remains prohibited in New York City until further notice, as of August 15, 2020.
•   Further, Responsible Parties of bowling centers and alleys may consider these additional public health
    and safety measures:
    o   Encourage patron/player visits be made in advance by reservation only, where practicable;
    o   Consider measures to reduce interpersonal contact and congregation, such as:
        ▪   “blocking off” operating times to allow for enhanced cleaning and disinfection;
        ▪   implementing “sign-up” policies, so patrons/players only play during their allotted time;
            and/or
        ▪   offering “equipment valets” where employees retrieve equipment for patrons/players (e.g.,
            employees retrieve bowling balls from rack for use);
    o   Post signage and issue audio reminders for patrons/players to clean and disinfect equipment
        before and after use;
    o   Impose reasonable limits on rentals of facility owned equipment (e.g., a single individual may
        only use one bowling ball for the duration of the patron’s/player’s play); and/or
    o   Encourage patrons/players to bring and use their own equipment (e.g., bowling balls).
•   For golf courses and driving ranges, Responsible Parties should ensure players adhere to the
    following additional safety measures:
    o   Limit tee times to four players, except for members of the same household;
    o   Restrict use of golf carts to single riders or members of the same family/household only, unless a
        physical barrier that does not impede visibility or operation of the cart is in place. Cleaning and
        disinfection are required between each party’s use;
    o   Keep golf bag in possession, when possible;
    o   Consider using remote check-in, with advance tee time reservations (by Internet or telephone);




                                                                                                                8
        Case 1:21-cv-00165-DLC Document 29-50 Filed 02/23/21 Page 10 of 17



    o   Process payment of greens fee in a contact-free manner at the time of play by credit and debit
        card only (e.g. no cash) to the extent possible; courses should make efforts to take phone
        payments in advance;
    o   Prohibit the use of bunker rakes (except by employees/maintenance staff), ball washers, and
        water coolers;
    o   Permit golf pros on the course, provided they do not touch players and keep six feet of distance
        at all times, unless wearing a face covering or are separated by a physical barrier;
    o   Prohibit common use of tees/scorecards/pencils/ball markers among non-household members,
        unless such items are cleaned and disinfected between use;
    o   Only allow club and equipment rentals if it is cleaned and disinfected before and after player use;
        and
    o   Post messaging and facility signage to reflect interim rules of use.

•   For non-motorized boat recreational activities (e.g. kayaking, canoeing), the following additional
    safety measures apply:
    o   Responsible Parties should advise patrons to maintain six feet of physical distance between one
        another, except for members of the same family or household.
    o   Responsible Parties must clean and disinfect equipment between each rental (as applicable).

•   For outdoor fitness classes (e.g. yoga), the following additional safety measures apply:
    o   Responsible Parties must limit class sizes in accordance with the social gathering restrictions that
        are in effect within the region.
    o   Responsible Parties must ensure patrons maintain a distance of six feet between each other and
        class instructor(s).
    o   Responsible Parties must prohibit higher-risk activities where physical contact cannot be
        continuously avoided (e.g. martial arts, boxing), and should discourage hands-on adjustments in
        classes (e.g. yoga, Pilates), unless necessary to mitigate a health or safety risk.
    o   Responsible Parties should encourage patrons to bring their own equipment (e.g. yoga mats), or
        clean and disinfect equipment that is made available for patrons after each use.
    o   Responsible Parties may choose to implement work-out “shifts” in which individuals sign up for
        designated times to attend classes and build cohorts that remain consistent (i.e. the same set of
        people work-out together each time).

•   Responsible Parties must take measures to reduce interpersonal contact and congregation, through
    methods such as:
    o   adjusting workplace hours;
    o   reducing on-site workforce to accommodate social distancing guidelines;
    o   shifting design (e.g. A/B teams, staggered arrival/departure times);
    o   batching activities, where possible, so employees can adhere to social distancing;
    o   developing protocols for the safe use of common office equipment such as telephones and
        radios, copiers, printers, registers, etc.; and/or
    o   prohibiting the use of shared sporting equipment that cannot be cleaned and disinfected between
        individual users.




                                                                                                               9
       Case 1:21-cv-00165-DLC Document 29-50 Filed 02/23/21 Page 11 of 17



•   Responsible Parties should adjust hours as necessary to enable enhanced cleaning and disinfection
    procedures, per DOH guidance, “COVID-19: General Guidance for Cleaning and Disinfecting for Non-
    Health Care Settings.”

•   Responsible Parties should implement specific visit times when issuing reservation confirmations (e.g.
    timed entrances and exits) for patrons/players/spectators to stagger arrivals and departures and to
    avoid crowding.

•   Responsible Parties must monitor and control the flow of traffic into the facility or area to ensure
    adherence to maximum capacity requirements.


E. Movement and Commerce

•   Responsible Parties should put in place measures to reduce bi-directional foot traffic of
    patrons/players/spectators walking through the space using barriers, tape, or signs with arrows on
    sidewalks, walking paths, aisles, or hallways.

•   Responsible Parties should clearly designate separate entrances and exits, to the extent practicable.

•   Responsible Parties should rearrange waiting areas (e.g. lines, parking areas) to maximize social
    distance among other patrons/players/spectators and minimize interaction with others in the area.

•   Responsible Parties must ensure the cashier or ticket-taker wears a face covering when interacting
    with any patron/player/spectator. This process should be contactless to the extent practicable.

•   For merchandise or equipment deliveries, Responsible Parties should implement a touchless delivery
    system whereby drivers stay in the vehicle while delivery takes place or, where not practicable,
    Responsible Parties must provide acceptable PPE appropriate to the anticipated activities that
    includes, at a minimum, a face covering to personnel involved in the delivery at no cost for the
    duration of the delivery process.

•   Responsible Parties must perform hand hygiene before and after transferring a load (e.g. from a
    delivery driver) of merchandise (e.g. perform hand hygiene before starting to load items; and once all
    items have been loaded, finish by performing hand hygiene again).

•   Responsible Parties must follow the food service guidelines applicable to their region for any food
    services activities.

•   Responsible Parties must follow the retail guidelines applicable to their region for any retail services
    activities.

•   Responsible Parties must follow the office-based work guidelines applicable to their region for any
    office-based work activities.

•   Responsible Parties should limit amount of people on walking, running, and hiking trails at any given
    time by, for instance, posting signage reminding individuals to avoid congregating in groups.



II. PLACES

A. Protective Equipment




                                                                                                               10
        Case 1:21-cv-00165-DLC Document 29-50 Filed 02/23/21 Page 12 of 17



•   Responsible Parties must ensure individuals not participating in sports or recreation activities (e.g.
    coaches, spectators) wear appropriate face coverings when they are within less than six feet of other
    individuals, unless a physical barrier is present. Additionally, employees must wear face coverings any
    time they interact with patrons/players/spectators, regardless of physical distance.

•   In addition to the necessary PPE as required for certain workplace activities, Responsible Parties must
    procure, fashion, or otherwise obtain acceptable face coverings, and provide such coverings to their
    employees while at work at no cost to the employee. Responsible Parties should have an adequate
    supply of face coverings, masks and other required PPE on hand should an employee need a
    replacement. Acceptable face coverings include, but are not limited to, cloth (e.g. homemade sewn,
    quick cut, bandana), surgical masks, N95 respirators, and face shields.

•   Face coverings must be cleaned or replaced after use and may not be shared. Please consult the CDC
    guidance for additional information on cloth face coverings and other types of PPE, as well as
    instructions on use and cleaning.
    o   Note that cloth face coverings or disposable masks shall not be considered acceptable face
        coverings for workplace activities that impose a higher degree of protection for face covering
        requirements. OSHA standards for such safety equipment must be adhered to.

•   Responsible Parties must allow employees to use their own acceptable face coverings but cannot
    require employees to supply their own face coverings. Further, this guidance shall not prevent
    employees from wearing their personally owned additional protective coverings (e.g. surgical masks,
    N95 respirators, or face shields), or if the Responsible Parties otherwise require employees to wear
    more protective PPE due to the nature of their work. Employers should comply with all applicable
    OSHA standards.

•   Responsible Parties must put in place measures to limit the sharing of objects, such as equipment
    and vehicles, as well as the touching of shared surfaces, such as cash registers; or, require workers
    to wear gloves (trade-appropriate or medical) when in contact with shared objects or frequently
    touched surfaces; or, require workers to perform hand hygiene before and after contact.

•   Responsible Parties must train workers on how to adequately don, doff, clean (as applicable), and
    discard PPE, including but not limited to, appropriate face coverings.


B. Hygiene, Cleaning, and Disinfection

•   Responsible Parties must ensure adherence to hygiene and cleaning and disinfection requirements as
    advised by the CDC and DOH, including “Guidance for Cleaning and Disinfection of Public and Private
    Facilities for COVID-19,” and the “STOP THE SPREAD” poster, as applicable. Responsible Parties must
    maintain cleaning logs that include the date, time, and scope of cleaning and disinfection.

•   Responsible Parties must provide and maintain hand hygiene stations on site, as follows:
    o   For handwashing: soap, running warm water, and disposable paper towels.
    o   For hand sanitizing: an alcohol-based hand sanitizer containing at least 60% alcohol for areas
        where handwashing facilities may not be available or practical.
        ▪   Hand sanitizer must be placed throughout the site for use by employees and
            patrons/players/spectators. It should be placed in convenient locations such as points of
            entrance/exit.
    o   Responsible Parties should post signage indicating that visibly soiled hands should be washed
        with soap and water; hand sanitizer is not effective on visibly soiled hands.




                                                                                                            11
        Case 1:21-cv-00165-DLC Document 29-50 Filed 02/23/21 Page 13 of 17



•   Responsible Parties must provide appropriate cleaning and disinfection supplies for shared and
    frequently touched surfaces and encourage employees to use these supplies, following
    manufacturers’ instructions, before and after use of these surfaces, followed by hand hygiene.

•   Responsible Parties must conduct regular cleaning and disinfection of the site and more frequent
    cleaning and disinfection for high risk areas used by many individuals and for frequently touched
    surfaces. Cleaning and disinfection must be rigorous and ongoing and should occur at least after
    each shift, daily, or more frequently as needed. Please refer to DOH’s “Interim Guidance for Cleaning
    and Disinfection of Public and Private Facilities for COVID-19” for detailed instructions on how to
    clean and disinfect facilities.
    o   Responsible Parties must ensure regular cleaning and disinfection of restrooms. Restrooms
        should be cleaned and disinfected more often depending on frequency of use.
        ▪   Responsible Parties must ensure distancing rules are adhered to by using signage, occupied
            markers, or other methods to reduce restroom capacity where feasible.
    o   Responsible Parties must ensure that equipment is regularly cleaned and disinfected using
        registered disinfectants, including at least as often as workers change workstations or move to a
        new set of tools. Refer to the Department of Environmental Conservation (DEC) list of products
        registered in New York State and identified by the EPA as effective against COVID-19.
    o   If cleaning or disinfection products or the act of cleaning and disinfection causes safety hazards
        or degrades the material, equipment or machinery, Responsible Parties must put in place hand
        hygiene stations between use and/or supply disposable gloves and/or limitations on the number
        of employees and patrons/players using such equipment or machinery.

•   Responsible Parties must provide for the cleaning and disinfection of exposed areas in the event of a
    positive case of COVID-19 of a worker, with such cleaning and disinfection to include, at a minimum,
    all heavy transit areas and high-touch surfaces (e.g. shared equipment, cash registers, machines,
    vehicles, handrails, portable toilets).

•   CDC guidelines on “Cleaning and Disinfecting Your Facility” if someone is suspected or confirmed to
    have COVID-19 are as follows:
    o   Close off areas used by the person suspected or confirmed to have COVID-19.
        ▪   Responsible Parties do not necessarily need to close operations, if they can close off the
            affected areas.
    o   Open outside doors and windows to increase air circulation in the area.
    o   Wait 24 hours before you clean and disinfect. If 24 hours is not feasible, wait as long as possible.
    o   Clean and disinfect all areas used by the person suspected or confirmed to have COVID-19, such
        as offices, bathrooms, common areas, and shared equipment.
    o   Once the area has been appropriately cleaned and disinfected, it can be reopened for use.
            ▪   Workers without close or proximate contact with the person suspected or confirmed to
                have COVID-19 can return to the work area immediately after cleaning and disinfection.
            ▪   Refer to DOH’s “Interim Guidance for Public and Private Employees Returning to Work
                Following COVID-19 Infection or Exposure“ for information on “close and proximate”
                contacts.
    o   If more than seven days have passed since the person suspected or confirmed to have COVID-19
        visited or used the facility, additional cleaning and disinfection is not necessary, but routine
        cleaning and disinfection should continue.




                                                                                                               12
        Case 1:21-cv-00165-DLC Document 29-50 Filed 02/23/21 Page 14 of 17



•   For activities involving the handling of shared objects (e.g. payment devices), areas (e.g. pick-up
    area), and/or surfaces (e.g. doors), Responsible Parties must ensure that such areas and objects are
    cleaned and disinfected daily, at a minimum.

•   Responsible Parties must prohibit shared food and beverages among employees (e.g. self-serve
    meals and beverages), encourage employees to bring lunch from home, and reserve adequate space
    for employees to observe social distancing while eating meals.


C. Phased Reopening

•   Responsible Parties are encouraged to phase-in reopening activities so as to allow for operational
    issues to be resolved before production or work activities return to normal levels. Responsible Parties
    should consider limiting the number of employees, hours, and number of patrons/players/spectators
    available to be served when first reopening so as to provide operations with the ability to adjust to
    the changes.


D. Communications Plan

•   Responsible Parties must affirm that they have reviewed and understand the state-issued industry
    guidelines, and that they will adhere to them.

•   Responsible Parties should, in partnership with community organizations, leagues, etc., develop a
    communications plan for employees and patrons/players/spectators that includes applicable
    instructions, training, signage, and a consistent means to provide employees with information.
    Responsible Parties may consider developing webpages, text and email groups, and social media.

•   Responsible Parties should encourage patrons/players/spectators to adhere to CDC and DOH
    guidance regarding the use of PPE, specifically face coverings when a social distance of six feet
    cannot be maintained, through verbal communication and signage.

•   Responsible Parties should post signage inside and outside of the retail location to remind personnel
    and patrons/players/spectators to adhere to proper hygiene, social distancing rules, appropriate use
    of PPE, and cleaning and disinfecting protocols.



III. PROCESSES

A. Screening and Testing

•   Responsible Parties must implement mandatory daily health screening practices for employees and,
    where practicable, vendors, but such screenings shall not be mandated for delivery personnel or
    patrons/players/spectators. Responsible Parties are encouraged to offer optional health screenings
    for patrons/players/spectators.

    o   Screening practices may be performed remotely (e.g. by telephone or electronic survey), before
        the employee reports to the site, to the extent possible; or may be performed on site.

    o   Screening should be coordinated to prevent employees from intermingling in close contact with
        each other prior to completion of the screening.




                                                                                                              13
        Case 1:21-cv-00165-DLC Document 29-50 Filed 02/23/21 Page 15 of 17



    o   At a minimum, screening should be required of all employees and completed using a
        questionnaire that determines whether the employee has:

        (a) knowingly been in close or proximate contact in the past 14 days with anyone who has
            tested positive for COVID-19 or who has or had symptoms of COVID-19 in the past 14 days;

        (b) tested positive for COVID-19 in the past 14 days; and/or

        (c) has experienced any symptoms of COVID-19 in the past 14 days.

    o   Refer to CDC guidance on “Symptoms of Coronavirus” for the most up to date information on
        symptoms associated with COVID-19.

•   Responsible Parties cannot mandate that patrons/players/spectators complete a health screen or
    provide contact information but may encourage patrons/players/spectators to do so.

•   Responsible Parties must require employees to immediately disclose if and when their responses to
    any of the aforementioned questions changes, such as if they begin to experience symptoms,
    including during or outside of work hours.

•   In addition to the screening questionnaire, temperature checks may also be conducted per U.S. Equal
    Employment Opportunity Commission or DOH guidelines. Responsible Parties are prohibited from
    keeping records of employee health data (e.g. the specific temperature data of an individual), but are
    permitted to maintain records that confirm individuals were screened and the result of such screening
    (e.g., pass/fail, cleared/not cleared).

•   Responsible Parties must ensure that any personnel performing screening activities, including
    temperature checks, are appropriately protected from exposure to potentially infectious workers or
    visitors entering the site. Personnel performing screening activities should be trained by employer-
    identified individuals who are familiar with CDC, DOH, and OSHA protocols.

•   Screeners should be provided and use PPE, including at a minimum, a face mask, and may include
    gloves, a gown, and/or a face shield.

•   An individual who screens positive for COVID-19 symptoms must not be allowed to enter the worksite
    and must be sent home with instructions to contact their healthcare provider for assessment and
    testing.
    o   Responsible Parties should provide such individuals with information on healthcare and testing
        resources.

    o   Responsible Parties must immediately notify the state and local health department about the case
        if test results are positive for COVID-19.

•   Responsible Parties should refer to DOH’s “Interim Guidance for Public and Private Employees
    Returning to Work Following COVID-19 Infection or Exposure” regarding protocols and policies for
    employees seeking to return to work after a suspected or confirmed case of COVID-19 or after the
    employee had close or proximate contact with a person with COVID-19.

•   Responsible Parties must designate a central point of contact, which may vary by activity, location,
    shift or day, responsible for receiving and attesting to having reviewed all questionnaires, with such
    contact also identified as the party for individuals to inform if they later are experiencing COVID-19-
    related symptoms, as noted on the questionnaire.




                                                                                                              14
        Case 1:21-cv-00165-DLC Document 29-50 Filed 02/23/21 Page 16 of 17



•   Responsible Parties must designate a site safety monitor whose responsibilities include continuous
    compliance with all aspects of the site safety plan.

    o   Identified point of contact should be prepared to receive notifications from individuals of positive
        cases and initiate the respective cleaning and disinfection procedures.

•   To the extent possible, Responsible Parties should maintain a log of every person, including
    employees, who may have close contact with other individuals at the site; excluding
    patrons/players/spectators and deliveries that are performed with appropriate PPE or through
    contactless means. Log should contain contact information, such that all contacts may be identified,
    traced and notified in the event an employee is diagnosed with COVID-19. Responsible Parties must
    cooperate with state and local health department contact tracing efforts.

•   Responsible Parties shall provide and maintain an option for patrons/players/spectators to provide
    names and contact information so they can be logged and contacted for contact tracing, if necessary.
    Responsible Parties may not mandate that patrons/players/spectators leave their information and
    may not require identification before providing services or deny services if identification is not
    required.


B. Tracing and Tracking

•   Responsible Parties must notify the state and local health department immediately upon being
    informed of any positive COVID-19 test result by an employee at their site.

•   In the case of an individual who interacted at the site testing positive, the Responsible Parties must
    cooperate with the state and local health department to trace all contacts in the work area and notify
    the state and local health department of all employees, vendors, and other individuals who entered
    the site dating back to 48 hours before the employee began experiencing COVID-19 symptoms or
    tested positive, whichever is earlier, but maintain confidentiality as required by federal and state law
    and regulations.

•   State and local health departments will implement monitoring and movement restrictions of infected
    or exposed persons including home isolation or quarantine.

•   Individuals who are alerted that they have come into close or proximate contact with a person with
    COVID-19, and have been alerted via tracing, tracking or other mechanism, are required to self-
    report to their employer at the time of alert and shall follow the protocol referenced above.


IV. OPERATOR PLANS
Responsible Parties must conspicuously post completed safety plans on site for employees. The State has
made available a business reopening safety plan template to guide business owners and operators in
developing plans to protect against the spread of COVID-19.


Additional safety information, guidelines, and resources are available at:

For general guidelines on assessing risk, promoting behaviors that reduce spread, maintaining healthy
operations and environment, and preparing for when someone becomes sick, refer to the CDC’s
Considerations for Youth Sports.




                                                                                                               15
      Case 1:21-cv-00165-DLC Document 29-50 Filed 02/23/21 Page 17 of 17



New York State Department of Health Novel Coronavirus (COVID-19) Website
https://coronavirus.health.ny.gov/

Centers for Disease Control and Prevention Coronavirus (COVID-19) Website
https://www.cdc.gov/coronavirus/2019-ncov/index.html

Occupational Safety and Health Administration COVID-19 Website
https://www.osha.gov/SLTC/covid-19/



At the link below, affirm that you have read and understand your obligation to
operate in accordance with this guidance:

https://forms.ny.gov/s3/ny-forward-affirmation




                                                                                 16
